Citation Nr: 1706672	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  96-49 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for left knee retropatellar pain syndrome with limitation of flexion. 

2.  Entitlement to an increased disability rating greater than 10 percent for right knee retropatellar pain syndrome with limitation of flexion.

3.  Entitlement to an increased disability rating greater than 10 percent for left knee retropatellar pain syndrome with limitation of extension.

4.  Entitlement to an increased disability rating greater than 10 percent for right knee retropatellar pain syndrome with limitation of extension.

5.  Entitlement to an increased disability rating greater than 20 percent for right lower extremity radiculopathy.  

6.  Entitlement to an increased disability rating greater than 20 percent for left lower extremity radiculopathy. 

7.  Entitlement to an effective date earlier than October 17, 2016, for the grant of service connection for right lower extremity radiculopathy.  

8.  Entitlement to an effective date earlier than October 17, 2016, for the grant of service connection for left lower extremity radiculopathy.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 14, 2010.  

10.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, prior to September 14, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1989 to January 1993.  He served in Southwest Asia from December 8, 1990 to April 19, 1991.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, and Jackson, Mississippi Department of Veterans Affairs (VA) Regional Offices (ROs) beginning in June 1995.  

In an October 2000 decision, the Board denied service connection for a disorder manifested by joint and muscle pain and a lower back disorder, and also denied increased disability ratings for right knee and left knee retropatellar pain syndrome.  The Veteran appealed the Board's October 2000 decision in regard to the denied claims to the United States Court of Appeals for Veterans Claims (Court), and the Court vacated that part of the Board's October 2000 decision which denied service connection for a disorder manifested by joint and muscle pain and a lower back disorder, and denied increased disability ratings for right knee and left knee retropatellar pain syndrome.  The claims were remanded to the Board for further appellate review.  

In a September 2008 Board decision, service connection was denied for a central nervous system disorder, a disorder manifested by joint and muscle pain and a lower back disorder, and increased disability ratings were denied for right knee and left knee retropatellar pain syndrome.  The Veteran appealed the Board's September 2008 decision to the Court.  In an April 2011 Memorandum Decision, the Court affirmed the Board's September 2008 decision to the extent it denied service connection for a central nervous system disorder, but vacated the Board's September 20098 decision to the extent it denied service connection for a disorder manifested by joint and muscle pain and a lower back disorder, and denied increased ratings for right knee and left knee retropatellar pain syndrome, and remanded the case for further consideration consistent with the April 2011 Memorandum Decision.  

In a September 2008 rating decision, a separate 10 percent rating was assigned for left knee retropatellar pain syndrome with limitation of flexion and a separate 10 percent evaluation was assigned for right knee retropatellar pain syndrome with limitation of flexion.  As noted by the Court in the April 2011 Memorandum Decision, these issues are part and parcel of the increased rating claims on appeal in regard to the knees.  As such, the issues before the Board in regard to disability of the knees are as set forth above. 

These matters were most recently before the Board in March 2012, when, in part, the Board remanded these matters for additional development.  

Finally, the Board notes that the March 2012 Board Decision remanded the matter of entitlement to a low back disorder.  In a November 2016 rating decision, the RO granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, as well as service connection for radiculopathy of the right and left lower extremity, TDIU, and DEA.  The Veteran filed a Notice of Disagreement in December 2016 with regard to the ratings and effective dates assigned for the right and left lower extremity radiculopathy, the effective date for the grant of TDIU, and the effective date for the grant of DEA.  Accordingly, the matter of entitlement to service connection for a low back disorder is no longer before the Board.  

(The Board notes that there are remaining issues on appeal that were the subject of a February 2017 video conference hearing before another Veterans Law Judge will be addressed in a separate Board decision.  See38 U.S.C.A. § 5017; 38 C.F.R. § 20.707).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the ratings for retropatellar pain syndrome for the right and left knee with limitation of flexion and extension, the matters were most recently before the Board in March 2012 when they were remanded for additional development, to include affording the Veteran a contemporaneous VA examination to determine the nature and severity of his disabilities.  The Veteran was provided a VA examination in September 2015.  During the pendency of his appeal, in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), it was held that a VA examination evaluating the severity of a joint disability must record the results of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  Inasmuch as the September 2015 report of VA examination does not include findings required by Correia, these matters must be remanded for a new examination.  

As noted above in the Introduction, in a November 2016 rating decision, the RO, in part granted service connection for radiculopathy of the right and left lower extremity, rated 20 percent each, effective October 17, 2016, granted TDIU, effective September 14, 2010, and granted DEA, effective September 14, 2010.  In December 2016, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the November 2016 rating decision regarding the ratings assigned and effective dates awarded for the right and left lower extremity radiculopathy, the effective date of the award of TDIU, and the effective date of the award of DEA.  The RO has not yet issued the Veteran a Statement of the Case (SOC), and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 38 U.S.C.A. § § 20.900(c).  Expedited handling is requested.)

1. Issue a SOC addressing the claims of entitlement to increased ratings for right and left lower extremity radiculopathy, an earlier effective date for the grant of service connection for right and left lower extremity radiculopathy, an earlier effective date for the grant of TDIU, and an earlier effective date for the grant of DEA.   

2. Then schedule the Veteran for a VA examination to determine the current nature and severity of his right and left knee retropatellar knee syndrome.  The claims file should be made available to and be reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  

Full range motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is asked to describe any instability or subluxation of the right and left knee, to state whether there is any weakness in the affected extremity(ies), and to provide an evaluation of the limitations and restrictions imposed by the Veteran's service-connected right and left knee disabilities on routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

3. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case (and a SOC addressing the claims of entitlement to increased ratings for right and left lower extremity radiculopathy, an earlier effective date for the grant of service connection for right and left lower extremity radiculopathy, an earlier effective date for the grant of TDIU, and an earlier effective date for the grant of DEA), and provide them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




